



EXHIBIT 10.1


Broadridge Financial Solutions, Inc.
Executive Officer Annual Incentive Compensation Plan


1. Purpose. The purpose of the Broadridge Financial Solutions, Inc. Executive
Officer Annual Incentive Compensation Plan (the “Plan”) is to advance the
interests of Broadridge Financial Solutions, Inc. (the “Company”), by providing
for annual or other periodic bonuses for executive officers of the Company and
its subsidiaries who are designated as participants in the Plan, in order to
enhance the Company’s competitiveness and its ability to attract, motivate and
retain top talent and to reward annual financial and individual performance that
complements the Company’s longer-term strategic focus. Capitalized terms not
otherwise defined herein will have the meanings set forth in the Company’s 2018
Omnibus Award Plan.
2. Administration. The Plan shall be administered by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”). The
Committee shall administer and interpret the Plan. The majority of the members
of the Committee shall constitute a quorum. The acts of a majority of the
members present at any meeting at which a quorum is present or acts approved in
writing by a majority of the Committee shall be deemed the acts of the
Committee. The Committee shall have the sole discretion to interpret and
construe the Plan. All designations, determinations, interpretations, and other
decisions under, or with respect to, the Plan or any bonus payable pursuant to
the Plan shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon all parties.


3. Eligibility/Forfeiture.


(a) The executive officers of the Company and its subsidiaries will be eligible
to participate in the Plan for each fiscal year of the Company (a “Plan Year”)
during which they serve as executive officers. Executive officers selected by
the Committee who participate in the Plan are referred to herein as
“Participants.”


(b) Unless otherwise provided in an applicable severance or change in control
plan or agreement, a Participant whose employment terminates during a Plan Year
shall not be entitled to the payment of a bonus under the Plan for the Plan
Year, except as the Committee may otherwise determine in its sole discretion.
Notwithstanding the foregoing, unless otherwise determined by the Committee in
its sole discretion, in the event a Participant dies or terminates employment
due to his or her Disability or Retirement during a Plan Year, the Participant
(or his or her estate, in the case of death) will be entitled to a pro-rated
bonus based on the number of days of the Participant’s employment during the
Plan Year and the level of achievement of the Performance Goals for the entire
Plan Year, as determined by the Committee, and such amount will be paid at the
time provided in Section 5(a) below.


For purposes of this Plan, “Disability” shall mean qualification for long-term
disability benefits under the long-term disability plan or policy, as it may be
amended from time to time, of the Company or, if different, the Affiliate which
employs the Participant (the “Employer”), regardless of whether the Participant
is covered by such policy. If the Employer does not have a long-term disability
policy, “Disability” means that a Participant is unable to carry out the
responsibilities and functions of the position held by the Participant by reason
of any medically determined physical or mental impairment for a period of not
less than one hundred and eighty (180) consecutive days. A Participant shall not
be considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Committee in its sole discretion.




1

--------------------------------------------------------------------------------




For purposes of this Plan, “Retirement” means termination of employment for any
reason (other than due to death or Disability of the Participant or by the
Company for Cause) if such termination occurs after: (i) the Participant has
reached age sixty (60) and the Participant has at least five (5) years of
continuous service with the Company or its subsidiaries (including service with
a predecessor of the Company or a subsidiary) or (ii) the Participant has
reached age sixty-five (65).


For purposes of this Plan, “Cause” means: (1) the Participant is convicted of,
or pleads nolo contendere to, a felony; (2) willful misconduct by the
Participant resulting in material harm to the Company; (3) the Participant
commits an act constituting fraud, embezzlement, theft, or dishonesty against
the Company or a subsidiary resulting in material harm to the Company; (4)
continuing failure by the Participant to perform his or her duties after written
notice thereof from the Company or a subsidiary; or (5) material breach by the
Participant of any term of any confidentiality, non-solicitation and/or
non-competition agreements with the Company or a subsidiary.


4. Bonuses.


(a) Each Participant in the Plan for a Plan Year shall be eligible to receive
such bonus, if any, for the Plan Year as may be payable based on achievement of
the Performance Goals selected by the Committee as described below. The
Committee shall establish for the Plan Year a “Target Bonus” for each
Participant equal to a percentage of such Participant’s annualized base salary
in effect as of the last day of the Plan Year, and the maximum amount of a
Target Bonus that may be awarded to a Participant for a Plan Year shall be 200%
thereof. Participants shall have their bonuses, if any, determined on the basis
of the degree of achievement of the Performance Goals established by the
Committee and in accordance with the formula established by the Committee and
any proration determined by the Committee, e.g. for partial year service,
changes from full-time status to part-time status (or vice versa), instances of
leaves of absence, or changes in Target Bonus occurring during the Plan Year.


(b) “Performance Goals” shall mean, for a Plan Year, the one or more goals
established by the Committee for the Plan Year based upon the Performance
Criteria. In the event more than one Performance Goal is selected by the
Committee, the Committee will determine weightings for each Performance Goal.
The Performance Goals for a Plan Year and relevant weightings, if applicable,
may vary from Participant to Participant, in the sole discretion of the
Committee. Unless otherwise determined by the Committee in its sole discretion,
the Performance Goals will be established within the first ninety (90) days of
the applicable Plan Year. The Committee is authorized at any time during the
Plan Year or at any time thereafter, in its sole discretion, to adjust or modify
the calculation of a Performance Goal for such Plan Year based on the following
events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary, unusual or
infrequently occurring events; (vi) acquisitions or divestitures; (vii) foreign
exchange gains and losses; (viii) a change in the Company’s fiscal year; and
(ix) any other events affecting the Company or relating to the Participant, as
determined by the Committee.


(c) The “Performance Criteria” shall be measured in terms of any performance
criteria selected by the Committee, which may include, without limitation, one
or more of the following objectives or any other metric or objective determined
by the Committee to be appropriate from time to time, each as described as they
relate to Company-wide objectives or of an Affiliate, a subsidiary, division,
department or function of the Company or an Affiliate: (i) earnings per share;
(ii) stock price; (iii) stockholder return; (iv) return on investment; (v)
return on capital; (vi) earnings before interest, taxes, depreciation and/or
amortization; (vii) income before taxes and extraordinary items; (viii) gross or
net profits; (ix) gross or net


2

--------------------------------------------------------------------------------




revenues; (x) net earnings or net income (before or after taxes); (xi) operating
income; (xii) operating profit or net operating profit (before or after taxes);
(xiii) return measures (including, but not limited to, return on assets or net
assets, capital, invested capital, equity, or sales); (xiv) cash flow
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on capital); (xv) gross or operating margins; (xvi) fair market
value of the shares of the Company’s Common Stock; (xvii) the growth in the
value of an investment in the Company’s Common Stock assuming the reinvestment
of dividends; (xviii) productivity ratios; (xix) expense targets; (xx) margins;
(xxi) operating efficiency; (xxii) objective measures of customer satisfaction;
(xxiii) cost reductions or savings; (xxiv) market share; (xxv) working capital
targets; (xxvi) measures of economic value added; (xxvii) sales; (xxviii)
enterprise value; (xxix) client retention; (xxx) competitive market metrics;
(xxxi) employee retention; (xxxii) timely completion of new product rollouts;
(xxxiii) strategic and leadership goals; or (xxxiv) any combination of the
foregoing. The foregoing performance criteria may be measured on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group. For the avoidance of doubt, the Committee may:
(i) designate additional objective or subjective performance criteria on which
the Performance Criteria may be based, which may include criteria that are
applicable to individual Participants or (ii) adjust, modify or amend the
aforementioned criteria.


(d) The specific Threshold, Target and Maximum attainment levels for each
Performance Goal shall be established by the Committee each year at the time the
Performance Goals are set. “Threshold” attainment shall mean the minimum level
of attainment required for a bonus to be paid. “Target” attainment shall mean
the level of attainment required for a Target Bonus to be paid. “Maximum”
attainment shall mean the level of attainment required for the highest level of
a bonus to be paid, subject to the limitations of Section 4(a), and is generally
equated with superior performance or excellence. For Performance Goal attainment
levels that fall between the Threshold and Target attainment levels,
interpolation between the Threshold and Target attainment levels will be used.
For Performance Goal attainment levels that fall between the Target and Maximum
attainment levels, interpolation between the Target and Maximum attainment
levels will be used.


(e) The Committee may, in its sole discretion, (i) award or increase the amount
of bonuses payable to one or more Participants even though not earned in
accordance with the Performance Goals established pursuant to this Section 4, or
(ii) decrease the amount of bonuses otherwise payable to one or more
Participants even though earned in accordance with the Performance Goals
established pursuant to this Section 4.


5. Payment.


(a)Payment of bonuses for a Plan Year shall be made as soon as reasonably
practicable after the end of the Plan Year, but not later than the 15th day of
the third month after the end of the Plan Year. Such payments shall either be
made in the form of cash or Company Common Stock under the Company’s 2018
Omnibus Award Plan (or a successor plan), as determined by the Committee in its
sole discretion.


(b) To the extent that a Participant has elected under the applicable provisions
of any savings or retirement program offered by or through the Company to have
any part of the bonus payable to the Participant for any Plan Year reduced and
to have an amount equal to such part of the Participant’s bonus contributed to
such program as a contribution on the Participant’s behalf, an amount equal to
such part of the Participant’s Bonus shall be contributed to such program on
behalf of the Participant, and thereupon, the obligation of the Company under
this Plan with respect to payment of such part of the Participant’s bonus shall
be fully discharged.




3

--------------------------------------------------------------------------------




(c) The Company will not pay advances against future Bonus payments.


6. Participant’s Interests. A Participant’s interest in any bonus awards
hereunder shall be a general unsecured and unfunded obligation of the Company
subject to the terms and conditions of the Plan. The Plan shall not give any
person any right or security interest in any asset of the Company or any fund in
which any deferred payment is deemed invested.


7. Non-Alienation of Benefits/Death. All rights and benefits under the Plan are
personal to the Participant and neither the Plan nor any right or interest of a
Participant or any other person arising under the Plan is subject to voluntary
or involuntary alienation, sale, transfer, or assignment without the Committee’s
consent, which may be withheld in its sole discretion. In the event of a
Participant’s death, the Company shall pay any bonus payment the Committee
determines to make to the Participant’s estate.


8. Withholding. Notwithstanding any other provision of this Plan, the Company
may withhold from any payment made by it under the Plan such amount or amounts
of required payroll deductions and tax withholdings. The Company shall have no
liability for any tax imposed on an employee as a result of amounts paid or
payable to such associate under the Plan.


9. No Employment Rights or Claim for Bonus. Nothing contained in the Plan shall
confer upon any Participant any right to be continued in the employ of the
Company or any of its subsidiaries or interfere in any way with the right of the
Company or any of its subsidiaries to terminate a Participant’s employment at
any time. No employee of the Company or a subsidiary, or other person, shall
have any claim or right to be granted a bonus under the Plan or, having been
selected for the grant of a bonus, to be selected for a grant of any other bonus
under the Plan.


10. No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his or her behalf in his or her capacity as a member of the
Committee nor for any mistake of judgment made in good faith, and the Company
shall indemnify and hold harmless each member of the Committee and each other
employee, officer or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or willful bad faith; provided, however, that approval of the Board
shall be required for the payment of any amount in settlement of a claim against
any such person. The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


11. Section 409A. The Plan and bonuses payable thereunder are intended to be
exempt from, or comply with, the applicable requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Plan shall be
limited, construed and interpreted in accordance with such intent. However, in
no event whatsoever shall the Company be liable for any additional tax, interest
or penalties that may be imposed on the Participant by Section 409A of the Code
or any damages for failing to comply with Section 409A of the Code.


12. Severability. If any provision of the Plan is deemed to be invalid, illegal,
or unenforceable in any jurisdiction or as to any person, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the


4

--------------------------------------------------------------------------------




Committee, materially altering the intent of the Plan, such provision shall be
stricken as to such jurisdiction or person and the remainder of the Plan shall
remain in full force and effect.


13. Clawback Policy. Notwithstanding any other provision herein, the recoupment
or “clawback” policies adopted by the Company and applicable to incentive
awards, as such policies are in effect from time to time, shall apply to this
Plan and any bonuses paid or payable under this Plan.


14. Amendment or Termination. The Board may, in its sole discretion, terminate
or amend the Plan at any time.


15. Successors. The Plan will be binding on and will inure to the benefit of any
successor to the Company, whether by way of merger, consolidation, purchase or
otherwise.


16. Non-U.S. Participants. Without amending this Plan, the Committee may grant
bonus awards to Participants who are employed outside the United States on such
terms and conditions different from those specified in this Plan as may in the
judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of this Plan and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, sub-plans and
the like as may be necessary or advisable to comply with provisions of laws in
other countries or jurisdictions in which the Company or its subsidiaries
operates or has employees.


17. Controlling Law. The Plan shall be construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof.




5